Citation Nr: 1427965	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date for an award of service connection for posttraumatic stress disorder (PTSD), prior to June 16, 2006.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2010 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The record was subsequently transferred to the Milwaukee, Wisconsin RO.  When this case was originally before the Board in June 2013, it was remanded for additional development of the record.

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was received on January 13, 1989.  

2.  The RO's denial of this claim was upheld by the Board in July 1990.

3.  The Veteran sought to reopen his claim for service connection for PTSD on June 6, 2006.

4.  The grant of service connection was based on service department records that existed at the time of the original determination and had not been associated with the claims folder.



CONCLUSION OF LAW

The criteria for an effective date of January 13, 1989 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In light of the favorable finding with regard to the claim for an earlier effective date for the award of service connection for PTSD, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's original claim for service connection for PTSD was received on January 13, 1989.  

The service personnel records show the Veteran was a dump truck driver, and was assigned to Co. A, Engineering Battalion (Construction), and the USA Engineering Detachment (Tree Crusher) in Vietnam.  

In June 1989, the U.S. Army & Joint Services Environmental Support Group (ESG) noted it had been unable to locate any information verifying that the Veteran had been assigned to the United States Army Detachment (Tree Crusher).  In addition, after reviewing 9th Infantry Division Operational Reports-Lessons Learned (OR-LL) for the period from November 1, 1967 to January 31, 1968, the ESG was unable to locate information concerning units being overrun.  It was indicated that in order to conduct further research, more specific information was needed.  The letter from the ESG states that OR-LL were enclosed, but such records were not associated with the file at that time.  

By decision dated July 1990, the Board denied the Veteran's claim for service connection for PTSD.  The Board's decision stated that while there was some evidentiary indication the Veteran served in a tree crushing unit, no combat stressor was shown.  In addition, it was stated that the service department was unable to find that the Veteran was part of a tree crusher unit or that he was ever involved in combat.  

An April 1993 letter from the ESG is of record.  It was noted that the OR-LL submitted by the 34th Engr Group, the higher headquarters of the 69th and 93rd Engr Battalions, verified the 9th Infantry Division's presence in the area of operations of the Veteran's unit.  It was indicated that the Veteran would have to provide information concerning specific combat incidents.  

The Veteran sought to reopen his claim for service connection for PTSD on several occasions, but such claims were denied by the RO on the basis new and material evidence had not been received.  The Veteran again submitted a claim for service connection for PTSD on June 16, 2006. 

In a statement dated October 2007, D.G.C., a retired Colonel, related he served with the 93rd Engineer Battalion in Vietnam.  He stated the battalion was assigned the task of testing a tree crusher, and the Veteran was assigned to logistical support.  He related that on one occasion, the tree crusher became stuck in water and mud.  He monitored the battalion radio and heard references to the "attacking enemy."

In May 2008, N.G., a retired Colonel, stated he was the Executive Officer of the 93rd Engineer Battalion.  He stated he was in command of the small group of engineering soldiers who recovered the swamped tree crushers.

The Veteran submitted OR-LL for the 93rd Engineer Battalion for periods ending October 1967 and January 1968.  These reports refer to incidents in which small arms fire from the enemy struck the tree crushers.  The report notes that in December 1967, two tree crushers entered the Thi Vai River and both became disabled in the middle of the Nhon Trach tidal swamp, and could not run or float.  

By rating action dated May 2009, the RO granted service connection for PTSD, and assigned a 50 percent evaluation, effective June 16, 2006.  It was noted that it had been confirmed that the Veteran was a member of a security detail for the tree crushers and that he came under small arms fire.  The incident in which the crushers became stuck in the swamp was also verified.  

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1).

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(2).

The Veteran's claim for service connection for PTSD was originally denied on the basis that a stressor had not been confirmed.  The evidence relied on to grant the claim included the OR-LL that verified the incident in which the tree crushers became stuck in a swamp.  Such unit records existed at the time of the Board's denial (as well as the subsequent determinations of the RO), but had not been associated with the file.  Under such circumstances, the Board concludes that the appropriate effective date for the award of service connection for PTSD is January 13, 1989, the date the Veteran's original claim for service connection was received.  


ORDER

An effective date of January 13, 1989, for an award of service connection for PTSD is granted.


REMAND

In light of the above determination, the Board finds that additional development is required regarding the claims for an increased rating for PTSD and a TDIU rating.  The RO must have the opportunity to assign an evaluation from January 13, 1989, the effective date of the grant of service connection for PTSD.  The Board points out that the current regulations regarding the evaluation of psychiatric disabilities became effective on November 7, 1996.  Prior to that date, ratings for psychiatric disabilities were governed by the criteria that became effective on February 3, 1988.  

The Veteran's private psychiatrist, J.L. Liss, M.D., has reported he began treating the Veteran in 2002.  While he has submitted several letters supporting the Veteran's claim, his treatment records have not been associated with the claims folder.  Pursuant to the Board's June 2013 remand, the RO requested the Veteran provide the requisite information so such records could be obtained.  However, no response was received.  The Board believes another attempt should be made to procure such records.

In view of the development regarding the Veteran's claim for an increased rating for PTSD, the issue of entitlement to a TDIU rating is deferred.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for PTSD since January 1989.  The RO should specifically request this information for Dr. Liss.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record

2.  The RO should then review the record and readjudicate the claims.  The RO should assign a rating for PTSD from the inception of the award.  The RO must consider the criteria for rating psychiatric disabilities in effect prior to November 7, 1996.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


